Appeal from *758two judgments of the County Court of Schenectady County (Tomlinson, J.), rendered July 15, 1996 and December 16, 1996, convicting defendant upon his plea of guilty of the crimes of conspiracy in the second degree and criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered into a knowing, voluntary and intelligent plea and was sentenced in accordance therewith. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgments are affirmed, and application to be relieved of assignment granted.